Citation Nr: 1501791	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-21 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to extended death pension benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from September 1965 until December 1968 with combat service in Vietnam.  The Veteran died in August 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Denver, Colorado Regional Office (RO) of the Department of Veterans' Affairs (VA).

In February 2013, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.    


FINDINGS OF FACT

1.  The Veteran died in August 2009 from esophageal cancer, which is reasonably shown to have been caused by Agent Orange exposure in Vietnam.  

2.   The Veteran was assigned a total, 100 percent rating for service connected PTSD effective December 27, 2007 and died on August [redacted], 2009.    

3.  From October 1, 2009, the appellant's annualized countable income exceeded the maximum annual pension rate (MAPR).    

CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 20.1106 (2014).

3.  The appellant's countable income is excessive for receipt of additional death pension benefits.  38 U.S.C.A. §§ 501, 1521, 1522, 1532 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable disposition of the claim for service connection for the cause of the Veteran's death, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.  

Also, the claim for DIC under 38 U.S.C.A. § 1318 and the claim for death pension turn on matters of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Thus, the VCAA does not apply.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action in regard to these claims is harmless error.  






II.  Analysis

A.  Service connection for the cause of the Veteran's death

In order to establish service connection for the cause of death of a veteran, the evidence must establish that a disability of service origin caused, hastened, or substantially and materially contributed to the veteran's death.  38 U.S.C.A. 
§ 1310(b); 38 C.F.R. § 3.312.  As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 C.F.R. § 3.307.  The Veteran's death certificate shows that he died on August [redacted], 2009 from stage 4 esophageal cancer.  Additionally, in a February 2013 letter, a private oncologist opined that it was as likely as not that Agent Orange exposure contributed to the Veteran's malignancy and ultimate demise.  The oncologist explained that Agent Orange contains dioxin (TCDD), a known carcinogen that is mediated through the cytochrome P450 pathway, and that esophageal cancer can also be mediated by the cytochrome P450 pathway.  There is no medical opinion of record to the contrary.  Consequently, the evidence is at least in equipoise as to whether the Veteran's presumed Agent Orange exposure substantially and materially contributed to cause his death from esophageal cancer.  Accordingly, applying the benefit of the doubt doctrine, service connection for the cause of death is warranted.    

B.  DIC benefits under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999.  See 38 U.S.C.A. § 1318 (West 2002).  The total rating may be either schedular or based upon unemployability.  Id. 

In this case, the Veteran was assigned a 100 percent rating for his service-connected PTSD effective December 27, 2007.  He later and died on August [redacted], 2009.   Thus, he was in receipt of a total rating for less than 10 years.  Also, his total rating was not continuous from the time of his release from active duty, and there is no indication in the record, or an assertion by the appellant, that the Veteran was a POW.  Accordingly, the appellant does not meet the basic eligibility requirements for entitlement to DIC benefits under 38 U.S.C.A. § 1318 and this claim is denied as a matter of law.  The appellant will be receiving monthly benefits for service connection for the cause of the Veteran's death, however, as explained in Section A.  

C.  Extended death pension benefits

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's non-service-connected death.  38 U.S.C.A. § 1541(a); 38 C.F.R. 
§ 3.3(b)(4).  An appellant is entitled to these benefits if the Veteran served on active duty for 90 consecutive days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541.

Here, the deceased Veteran served more than 90 days during Vietnam, so he had the required wartime service.  The evidence of record also reflects that the appellant is his lawful surviving spouse. 

A surviving spouse will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  If the surviving spouse's income exceeds the maximum rate of pension, he or she is ineligible to receive death pension payments.  In determining income for this purpose, payments of any kind from any source, including salary, retirement or annuity payments, or similar income, which has been waived, are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted only for the 12- month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).

The monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement, dividing the remainder by 12 and rounding the result down to the nearest whole dollar amount. 38 C.F.R. § 3.273(a).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.

Regardless of VA regulations concerning effective dates of awards, and except as provided in paragraph (c) of this section [not applicable in this appeal], payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

The appellant applied for VA death benefits, including VA death pension, in a claim received in September 2009.  In a July 2010 letter, the RO informed the appellant that she was entitled to a VA death pension payment of $581 for one month effective September 1, 2009.  The RO noted that this one month award was provided as a result of the appellant incurring substantial deductible expenses for the Veteran's burial expenses ($4,648.05 minus the $600 reimbursable amount paid by VA).  The RO also noted that it did not consider any medical expenses as none were reported on the appellant's initial application.  Additionally, the RO indicated that from October 1, 2009, the appellant's annualized income from the Social Security Administration was $13,990.95 while the applicable MAPR for a widow with no dependents was $7,933.00.   See VA Survivors Rate Pension Tables found at http://www.benefits.va.gov/PENSION/rates_survivor_pen08.asp.  Thus, monthly pension payments could not be paid to the appellant after the one month award because her income exceeded the applicable MAPR.  The Board finds that the RO appropriately determined that the appellant's income did exceed the applicable MAPR.  Accordingly, the claim for additional pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for the cause of the Veteran's death is granted.

Dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318 is denied. 

Entitlement to extended death pension benefits is denied.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


